Case 4:20-cv-00957-SDJ Document 139 Filed 08/04/21 Page 1 of 2 PageID #: 2656




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 THE STATE OF TEXAS, et al.,             §
                                         §
       Plaintiffs,                       §
 v.                                      §
                                         §     Civil Action No. 4:20-cv-957-SDJ
 GOOGLE LLC,                             §
                                         §
       Defendant.                        §

      SUPPLEMENT TO PROSPECTIVE PLAINTIFF STATE OF SOUTH
               CAROLINA’S MOTION TO INTERVENE

      Pursuant to the Court’s July 23, 2021 Order (Docket Number 133), the State

of South Carolina is supplementing its Motion to Intervene with a complaint setting

forth the claims for which intervention is sought. As contemplated by the Court’s

Order, the complaint takes the form of an amended complaint filed with the other

Plaintiff States. The Plaintiff States have sought leave to amend the complaint

(Docket Number 136) and filed the proposed Second Amended Complaint, which

includes South Carolina and Louisiana’s claims, as Docket Number 138.


Dated this 4th day of August, 2021.


Respectfully submitted,

FOR STATE OF SOUTH CAROLINA

ALAN WILSON
South Carolina Attorney General

/s/ Rebecca M. Hartner

REBECCA M. HARTNER, Assistant Attorney General (S.C. Bar No. 101302)
W. JEFFREY YOUNG, Chief Deputy Attorney General
Case 4:20-cv-00957-SDJ Document 139 Filed 08/04/21 Page 2 of 2 PageID #: 2657




C. HAVIRD JONES, JR., Senior Assistant Deputy Attorney General
MARY FRANCES JOWERS, Assistant Deputy Attorney General
Office of the Attorney General, State of South Carolina
P.O.Box 11549
Columbia, South Carolina 29211-1549
Phone: 803-734-3970
Email: rhartner@scag.gov


Attorneys for the State of South Carolina




                             CERTIFICATE OF SERVICE

       I certify that on this 4th day of August 2021, this document was filed
electronically in compliance with Local Rule CV-5(a) and served on all counsel who
have consented to electronic service, per Local Rule CV-5(a)(3)(A).

                                              /s/ Rebecca M. Hartner




                                            -2-
